Motion, insofar as it seeks leave to appeal from that portion of the November 20, 1990 Appellate Division order that affirmed the amended judgment, dismissed upon the ground that plaintiff, having stipulated to reduce the amount of *987damages to which he is entitled, is not a party aggrieved (see, Dudley v Perkins, 235 NY 448, 457); motion otherwise dismissed upon the ground that that portion of the November 20, 1990 order that affirmed the denial of the motion for resettlement and the February 7, 1991 Appellate Division order do not finally determine the action within the meaning of the Constitution.
Cross motion for leave to appeal from that portion of the November 20, 1990 Appellate Division order that affirmed the denial of the motion for vacatur dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution.